DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 for entry of the after-final amendment dated 22 January 2021, amending claims 31, 53w, 60-61, adding claim 62, and canceling claim 39,  has been entered.
Claim Objections
Claim 35 is objected to because of the following informalities:
The claim recites, “in width direction which is , wherein the” which is a typo and does not make grammatical sense.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-52 and 60-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 31 recites the limitation "extensions of the at least one auxiliary chamber in the width direction" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitation " extensions of the at least one auxiliary chamber in the width direction " in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the sealing element" and “the transport” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 32-52 and 61 are rejected for their dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31-38, 40, 46-49, and 60-61, are rejected under 35 U.S.C. 103 as being unpatentable over Katsushi et al. (JP H10-272638 A) in view of Ochiai (US 2009/0218721 A1).
Regarding claim 31, Katsushi discloses a suction nozzle 2 for the generation of a negative pressure for stabilizing a melt strip 3 in the area of a transport device 21 of a film machine comprising (title/abstract, FIG. 1, ¶ 9): 
at least one central main chamber 8 for generating a first negative pressure in a first influence area

the first influence area is assignable to at least one main area of the melt strip and the second influence area is assignable to at least one edge area of the melt strip adjacent to the main area, and wherein 
the first negative pressure differs from the second negative pressure in order to effect a stabilization of the melt strip (¶¶ 13-16, FIG. 1-2), and
at least the first negative pressure or the second negative pressure are at least controllably varied (¶ 19).
Katsushi does not appear to expressly disclose a width extension.
However, Ochiai discloses a similar suction device for a film casting apparatus (title/abstract) in which the suction device is configured such that a control section shifts outer side seal plates 71 in the Y direction based on width data detected by a sensor unit such that the outer side seal plates 71 are located in an upstream side from side ends of the casting bead in the X direction. Upon formation of a casting bead having a new width, the control section shifts the outer side seal plates in the Y direction based on the width data of the casting bead having the new width such that the outer side seal plates are located in the upstream side from the side ends of the casting bead having the new width in the X direction (abstract, FIG. 1, ¶¶ 47+). The extensions of the at least one auxiliary chamber in width direction are capable of being configured in such a way that the second influence area of the auxiliary chamber amounts to between 2 % to 10 % of the whole influence area of the device or of the first influence area of the main chamber.
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Katsushi to include the width extensions of Ochiai, because such configurations allow for the suction device to be accurately aligned with the extruded melt edges regardless of melt strip width.

Regarding claim 33, Katsushi discloses at least the main chamber or the auxiliary chamber are configured and arrange-able to the transport device of the film machine such that the melt strip is suck-able to the transport device of the film machine (¶ 14, FIG. 2).
Regarding claim 34, Katsushi discloses the auxiliary chamber is configured and arrange-able to the transport device of the film machine such that the stabilization of the edge area is performable (¶ 14, FIG. 2).
Regarding claim 35, Ochiai discloses width extensions (abstract, FIG. 1, ¶¶ 47+).
Regarding claim 36, Ochiai discloses an adjusting mechanism is provided wherein the main chamber and the auxiliary chamber are variably adjustable in their size in width direction (abstract, FIG. 1, ¶¶ 47+).
Regarding claim 37, Ochiai discloses a wall are configured adjustably for the separation of the main chamber from the auxiliary chamber (abstract, FIG. 1, ¶¶ 47+).
Regarding claim 38, Katsushi discloses a central main chamber 8 between two left/right auxiliary chambers 6 and 7; the auxiliary chambers are located in an outer lateral area of the device in a width direction (FIG. 2). 
Regarding claim 40, Ochiai discloses at least one sealing element is configured continuously or stepwise adjustable in width direction in order to variably separate the respective influence areas between the main chamber and the auxiliary chamber (abstract, FIG. 1, ¶¶ 47+).
Regarding claim 46, Katsushi discloses blowers 15 and 16, equal to the claimed flow device, provided for the negative pressure generation at least in the first influence area or in the second influence are (¶ 16, FIG. 1).
Regarding claim 47, Katsushi discloses at least one first air-conveying duct element 10 for the flow connection with a first flow device 16 is arranged at a main chamber 8 passage and 
Regarding claim 48, Katsushi discloses at least one valve 12-14, equal to the claimed pressure setting means, is provided for the alteration of negative pressure for at least the main area or the edge area (¶ 16, FIG. 1).
Regarding claim 48, Ochiai discloses a single suction device 46 (¶ 39). Additionally, the skilled artisan would recognize that Katsushi could be readily modified in such a way that blower 15 could be attached to pipe 10 supplying the central chamber in addition to pipes 9 and 11 supplying the left and right chambers, in order to reduce the number of blowers needed. 
Regarding claim 49, Katsushi discloses pressure gauges 23-25, equal to the claimed at least one sensor device, is provided at least within the main chamber 8 or auxiliary chamber 6 or 7 in order to detect the pressure for the main area or edge area (¶ 26, FIG. 1).
Regarding claim 60, Katsushi discloses a film machine for the production of a plastic film, wherein the film machine comprises 
a cast surface 21, equal to the claimed transport device, for transport of film material and 
a die 1, equal to the claimed outlet device (FIG. 1, ¶ 13), 
wherein the film material is guidable out of the outlet device in form of a melt strip through the transport device wherein at least one main chamber is provided for the generation of a first negative pressure in a first influence area and at least one auxiliary chamber for the generation of a second negative pressure in a second influence area 
wherein the first influence area is assignable to at least one main area of the melt strip and the second influence area to at least one edge area of the melt strip adjacent to the main area and wherein the first negative pressure differs from the second negative pressure in order to effect a stabilization of the melt strip (¶¶ 13-16, FIG. 1-2), and

Katsushi does not appear to expressly disclose a width extension.
However, Ochiai discloses a similar suction device for a film casting apparatus (title/abstract) in which the suction device is configured such that a control section shifts outer side seal plates 71 in the Y direction based on width data detected by a sensor unit such that the outer side seal plates 71 are located in an upstream side from side ends of the casting bead in the X direction. Upon formation of a casting bead having a new width, the control section shifts the outer side seal plates in the Y direction based on the width data of the casting bead having the new width such that the outer side seal plates are located in the upstream side from the side ends of the casting bead having the new width in the X direction (abstract, FIG. 1, ¶¶ 47+). The extensions of the at least one auxiliary chamber in width direction are capable of being configured in such a way that the second influence area of the auxiliary chamber amounts to between 2 % to 10 % of the whole influence area of the device or of the first influence area of the main chamber.
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Katsushi to include the width extensions of Ochiai, because such configurations allow for the suction device to be accurately aligned with the extruded melt edges regardless of melt strip width.
Regarding claim 61, Katsushi discloses a suction nozzle 2 for the generation of a negative pressure for stabilizing a melt strip 3 in the area of a transport device 21 of a film machine comprising (title/abstract, FIG. 1, ¶ 9): 
at least one central main chamber 8 for generating a first negative pressure in a first influence area
at least one left/right auxiliary chambers 6 or 7 for generating a second negative pressure in a second influence area, wherein 

the first negative pressure differs from the second negative pressure in order to effect a stabilization of the melt strip (¶¶ 13-16, FIG. 1-2).

Claims 41-45, 50-51, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Katsushi et al. (JP H10-272638 A) in view of Ochiai (US 2009/0218721 A1) as applied to claim 31 and/or 37 above, further in view of Krupa et al. (US 5,618,568).
Regarding claim 41-42, Katsushi does not appear to expressly disclose control of the distance between the sealing element and the transport device.
However, Krupa discloses a similar vacuum device for a film extruder (title/abstract) which includes plural adjustable vacuum blades 33, 58 and roll seal 90 (4:20+, 4:60+, FIG. 6) which are equivalent to the claimed sealing elements, for controlling the gap 98 between the sealing element and the transport device (5:12+). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Katsushi to include the seals of Krupa, in order to better seal suction device chambers in a manner known in the art.
Regarding claim 43, Krupa discloses the sealing element comprises a curved form at the side facing the melt strip adjust able to the transport device (6:24-36, FIG. 8) as well as a curved roll seal 90 (FIG. 6).
Regarding claim 44, Krupa discloses the sealing element is configured at least flexible or elastically deformable in order to adjust to the transport device (6:4+).
Regarding claim 45, Krupa discloses that the sealing element contacts to the transport device (FIG. 6, 4:20+).

Regarding claim 62, Katsushi discloses a suction nozzle 2 for the generation of a negative pressure for stabilizing a melt strip 3 in the area of a transport device 21 of a film machine comprising (title/abstract, FIG. 1, ¶ 9): 
at least one central main chamber 8 for generating a first negative pressure in a first influence area
at least one left/right auxiliary chambers 6 or 7 for generating a second negative pressure in a second influence area, wherein 
the first influence area is assignable to at least one main area of the melt strip and the second influence area is assignable to at least one edge area of the melt strip adjacent to the main area, and wherein 
the first negative pressure differs from the second negative pressure in order to effect a stabilization of the melt strip (¶¶ 13-16, FIG. 1-2), 
at least the first negative pressure or the second negative pressure are at least controllably varied (¶ 19); and
the main chamber is separated fluidically from the auxiliary chamber (¶¶ 13-16, FIG. 1-2).
Katsushi does not appear to expressly disclose a sealing element contacting the transport device.
However, Krupa discloses a similar vacuum device for a film extruder (title/abstract) which includes plural adjustable vacuum blades 33, 58 and roll seal 90 (4:20+, 4:60+, FIG. 6) which are equivalent to the claimed sealing elements which contacts the transport device (FIG. 6, 4:20+), for controlling the gap 98 between the sealing element and the transport device (5:12+). 
prima facie obvious to one of ordinary skill in the art to modify the device of Katsushi to include the seals of Krupa, in order to better seal suction device chambers in a manner known in the art.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Katsushi et al. (JP H10-272638 A) in view of Ochiai (US 2009/0218721 A1) as applied to claim 46 above, further in view of Sugano et al. (US 5,617,338).
Katsushi does not appear to expressly disclose that the flow devices are electrical or wireless connection.
However, Sugano discloses a method and system for electrically processing vacuum pressure information suitable for use in a vacuum unit (title) in which pressure sensors are electrically connected to a controller for controlling the vacuum pressure (FIG. 1, 3:55+) 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Katsushi to include the pressure control of Sugano, because such electronic monitoring and controlling is known in the art and produces expected results.

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.
Applicant contends that Ochiai does not teach or render obvious the feature of original claim 39, now incorporated into independent claims 31 and 60. Specifically, Applicant points to the teaching of Ochiai that the positioning of the side plates is determined based on the width of the bead rather than the instant claimed configuration which provides the second influence area of the auxiliary chamber amounts to between 2-10% of the whole or first influence area. 
The Examiner disagrees with Applicant’s conclusion. First, the rejection is based on the combined teaching of Katsushi and Ochiai. One cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Katsushi discloses that there are two chambers having different vacuum pressures as claimed; Ochiai is cited in order to demonstrate that the size of these chambers can be varied with expected results (see rejection above). 
Second, it is the position of the Examiner that the adjustability provided by the SHIFTER 75 (Ochiai ¶ 48, 51 and FIG. 4) would suggest to the skilled artisan that the claimed second influence area being 2-10% of the whole influence area is prima facie obvious. Although Katsushi and Ochiai are silent as to the relative sizes of the primary and auxiliary chambers the skilled artisan would recognize that the combined teachings suggest a device which is capable of operating within the claimed size ratio and/or that prior art implicitly operates in the claimed size ratio. The MPEP states that, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 for further details. Applicant has failed to present additional evidence which suggest that prior art is incapable of the claimed size ratio.
	Applicant’s remaining arguments are not substantive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742